Stokely v UMG Recs., Inc. (2016 NY Slip Op 07871)





Stokely v UMG Recs., Inc.


2016 NY Slip Op 07871


Decided on November 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 22, 2016

Friedman, J.P., Saxe, Richter, Gische, Kapnick, JJ.


2282 160896/14

[*1]William E. Stokely, III, etc., et al., Plaintiffs-Respondents,
vUMG Recordings, Inc., et al., Defendants, Universal Music Publishing Inc., Defendant-Appellant.


Sidley Austin LLP, New York (Eric G. Hoffman of counsel), for appellant.
Virginia & Ambinder, LLP, New York (LaDonna M. Lusher of counsel), for respondents.

Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered January 28, 2016, which denied defendant Universal Music Publishing Inc.'s motion to dismiss the second amended complaint as against it, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
On behalf of himself and others similarly situated, plaintiff William E. Stokely, III, seeks unpaid minimum wage and overtime compensation from defendants Universal Music Publishing Inc. and UMG Recordings, Inc., which entities the complaint refers to "collectively" as "Defendant." Plaintiff alleges that he worked as an unpaid intern for "Defendant." In support of his allegation that defendants are single and/or joint employers, plaintiff asserts bare legal conclusions (see Ullmann v Norma Kamali, Inc., 207 AD2d 691, 692 [1st Dept 1994]). There are no factual allegations that would support a finding of joint- or single-employer liability against Universal (see e.g. Shiflett v Scores Holding Co., Inc., 601 Fed Appx 28, 30 [2d Cir 2015]; Batilo v Mary Manning Walsh Nursing Home Co., Inc., 140 AD3d 637
[1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 22, 2016
CLERK